Case 2:14-cv-06731-DLI-SJB Document 97 Filed 08/02/19 Page 1 of 1 PageID #: 2350




                                              August 2, 2019

 Via ECF
 Hon. Sanket J. Bulsara
 United States Magistrate Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Courtroom 324N
 Brooklyn, New York 11201

 Re:    Hettiarachchi v. County of Suffolk, et al.
        E.D.N.Y. Case No. 14-CV-06731 (DLI)(SJB)

 Dear Magistrate Judge Bulsara:

        This firm represents the Defendants, County of Suffolk, Suffolk County District Attorney’s
 Office, Thomas J. Spota, Emily Constant, Edward G. Helig, Edward Jablonski, Maureen
 McCormack, Kerriann Kelly, Nancy Clifford, and James Chalifoux, in the above-reference action.

          Pursuant to the Court’s July 17, 2019 and July 24, 2019 Orders, we advise the Court that
 all parties do not agree to schedule a settlement conference at this time. While Plaintiff indicates
 a willingness to consent to a settlement conference, Defendants do not believe it would be
 productive at this time.



                                               Respectfully submitted,
                                               /s/ RKK
                                               Rebecca K. Kimura

 cc. via ECF:   Cathryn Harris-Marchesi, Esq.
                Frederick K. Brewington, Esq.
